Citation Nr: 1539590	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-02 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin disability, including tinea cruris.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The Veteran had active duty from January to February 1976.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In March 2012, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In March and December 2014, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In March 2014, the Board directed the AOJ to make reasonable attempts to obtain treatment records from Dr. J.A.R. (the dermatologist who signed an undated record).  In April 2014, the Veteran provided a signed waiver for VA to obtain Dr. J.A.R.'s medical records.  The records were not obtained as directed by the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

In December 2014, the Board again directed the AOJ to make reasonable attempts to obtain records from Dr. J.A.R., whose contact information is on the April 2014 VA Form 21-4142.  

In a May 2015 letter, the AOJ incorrectly noted that the Veteran indicated he received treatment from "a Dr. Jar" and requested signed authorization to obtain treatment records.  The Veteran did not respond to the AOJ's letter.  A June 2015 Report of Contact shows that AOJ personnel telephoned the Veteran to advise that the April 2014 VA Form 21-4142 was no longer valid but his phone numbers of record were inactive.  

The AOJ did not obtain records of the Veteran's treatment by Dr. J.A.R. as directed by the Board.  See Stegall, supra. 

Accordingly, the case is REMANDED for the following action:

1. Obtain records of the Veteran's treatment by Dr. J.A.R. (not "Dr. Jar") whose contact information is on the Veteran's April 2014 VA Form 21-4142.  The AOJ should correctly identify the physician by name in all correspondence with the Veteran.   

a. Document each attempt to obtain the records by placing a copy of the request in the claims file.

b. If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claim.

2. Translate any Spanish language documents into English.

3. Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, and then return the case to the Board it otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




